DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the metes and bounds of the claim due to figure 7 of the Applicant’s disclosure showing the manifold (item 60) being more horizontal than vertical. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady (7,784,554).
Regarding claims 1 and 11, Grady discloses a firefighting apparatus comprising: 
a chassis (frame of vehicle);
a drivetrain (engine’s connection to wheels) mounted to the chassis;

	a discharge manifold (item 564) mounted to the chassis and in fluid communication with the primary pump (see figure 10, via 562), the discharge manifold including a plurality of manifold valves (col. 19, lines 35-40), each in communication with a control panel (item 570) operable by a user of the apparatus, the discharge manifold being mounted substantially vertically within a compartment between the cab and the body (see figure 7, manifold is in a compartment between the cab and body), the plurality of manifold valves being electrically operated via a control panel on board the truck (col. 19, lines 35-40);
	a front axle and a rear axle, joined with respective front wheels and rear wheels, each of the front wheels and rear wheels being powered by the drivetrain and configured to enable transportation of the apparatus to an off road emergency location (see figure 1, items 74, 76, etc.);
	a cab (item 100) mounted to the chassis above the front axle, the cab including a front of the apparatus;
	a body (item 200) located rearward of the cab, the body having an upper deck, the rear axle and rear wheels being located under the body, the body including a rear of the apparatus (see figure 1); and
	a tank mounted inside the body and configured to store at least 400 gallons of liquid (col. 10, lines 1-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady (7,784,554).
Regarding claims 2, Grady teaches substantially a plurality of outputs in different directions (see figure 10) and even appears to teach lateral outlets and rearward outlets but does not specify the first, second, third, and fourth outlets as claimed.

Regarding claims 3-5, Grady fails to specifically teach wherein the discharge manifold includes a height and a front to back thickness ratio configured in a ratio greater than 2.1 to 1 or 3 to 1, or 2.1 to 1 to 5 to 1.  Firstly, for clarity, the Examiner notes the manifold of Grady may include the outputs which can be routed at different heights.  Further, it appears reconfiguring the component in different positions would substantially meet the claim.
It would have been obvious to one skilled in the art at the filing date of the invention to configure the manifold to be within a certain height to depth ratio, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Further, one of ordinary skill would recognize the benefit of potentially saving space.
Alternatively, it would have been obvious to one having ordinary skill in the art at the filing date of the invention was made to change the size of various components of the manifold to meet the claimed range, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. See MPEP 2144.04.IV.B.
In essence, the office believes that changing the size, position, orientation of Grady’s manifold would have been within the purview of one of ordinary skill in the art as a matter of obvious design choice.
Further regarding claims 4 and 5, the discharge manifold is vertically oriented between the cab and the body so that an overall length of the firefighting apparatus is reduced (see figure 10, placement is correct and it does not appear to increase the length of the apparatus).
Regarding claims 7 and 9, Grady teaches a gap (item 201) but fails to teach wherein the discharge manifold is mounted between the cab and the body, wherein the cab and the body are disposed less than 36 inches or 30 inches from one another.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the spacing between the cab and body, since it has been held that where the general conditions 
Regarding claims 8 and 10, the limitations of claim 8 are addressed in the rejection of claims 3-5.
Claims 12 and 13 are addressed by the rejection of claims 3-5.
Regarding claims 14-17, the limitations of claims 14-17 are addressed above.
Claims 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady (7,784,554) in view of Shively (2017/0050063)
Regarding claim 6, Grady fails to specifically utilize touch screen technology.
However, Shively teaches a similar system in the same field of endeavor to utilize touch screen technology for the control panel (par. 25).
The substitution of one known element (touch screen) as taught by Combs for another (physical buttons) as taught by Grady would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, control of various components of the system.
Further, Grady fails to teach wherein there are multiple touch screen panels mounted on a first and second lateral sides of the truck.
Shively teaches multiple touch screen control panels (fig. 6B, item 228; fig. 7D, item 224, 228; figs 11A-C) in different locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to locate multiple control panels throughout the system wherever necessary as taught by Shively to the system of Grady, the motivation being that whether allotting for exterior, local, or interior controls, having multiple control systems allows for redundancy and reliability as well as keeping people who are actively controlling the fire at the appropriate position relative to the fire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752